Citation Nr: 1616306	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as mental disorder and sleep disorder).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1990 to March 1991.  Thereafter it appears he was a member of the U.S. Army Reserve from March 1991 to September 1998 although the exact date of discharge is not readily determinable from his service records.  He apparently also served with the Texas Army National Guard from June 2002 to May 2004 and the Oklahoma National Guard from September 2006 to May 2007.  It also appears he reenlisted with the U.S. Army Reserve in February 2007.  Although nothing in his service records indicates he has been discharged from said service, his medical treatment records show his report that his stopped serving in 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent, credible and persuasive evidence does not establish that the Veteran's diagnosed psychiatric disorders are related to his active service or were incurred in or aggravated by a period of active duty for training.

2.  The competent, credible and persuasive evidence does not establish that the Veteran's diabetes mellitus, type II, is related to his active service or was incurred in or aggravated by a period of active duty for training.

3.  The competent, credible and persuasive evidence does not establish that the Veteran's diagnosed low back disorder is related to his active service or was incurred in or aggravated by a period of active duty for training or inactive duty training.

4.  At the Board hearing held February 10, 2016, the Veteran indicated his desire to withdraw his claim for entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Diabetes mellitus, type II, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for withdrawal of the appeal for entitlement to a TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A. Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Standard letters sent to the Veteran in November 2010, November 2011 and June 2012 satisfied the duty to notify provisions.

With respect to VA's duty to assist, all reasonable efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  The Board acknowledges that, at the February 2016 hearing, the Veteran testified that he received treatment from the VA medical facility in San Antonio, Texas since his release from active duty in 1991.  The available VA treatment records from that medical facility, however, clearly demonstrate that the Veteran did not establish care there until 2011.  Furthermore, the Veteran testified at the hearing that he was treated by a private physician since 1991 as well.  VA advised him of the need to provide these records and gave him every opportunity to do so or to provide VA with a release for it to obtain these records.  The Veteran submitted some private treatment records to VA indicating his knowledge of the need to provide VA with medical evidence supporting his claims.  The Veteran testified that he had submitted all of the records from his private physician.  Consequently, the Board finds that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims, and the Board may proceed to adjudicate the claims without prejudice to the Veteran.

The Veteran was afforded a VA examination in July 2015 on his claim for service connection for a low back disorder.  The reports of this examination reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

With regard to the Veteran's claims for a psychiatric disorder and diabetes mellitus, type II, the Board acknowledges that VA examinations were not provided as to those claims.  The Board finds, however, that VA was not obligated to obtain a medical examination in relation to these claims because there is no competent, credible and persuasive evidence to suggest that the Veteran's diagnosed disorders are the result of any event, injury or disease incurred or aggravated during the Veteran's period of active military service or during a period of active duty for training.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

B. Laws and Regulations

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

In addition, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  

In the present case, the Veteran not only has a period of active military service but also has subsequent inactive service with the U.S. Army Reserve and the National Guard.  Thus the claimant in this case is a "veteran" based on his active duty service from August 1960 to March 1991.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  However, to the extent his claim is not based on that period of service, but on his period of Army Reserve or National Guard service, in order for him to achieve "veteran" status and be eligible for service connection for a disability claimed to have been incurred during such service, the record must establish by a preponderance of the evidence that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or he was disabled from an injury incurred or aggravated during inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  See Mercado-Martinez v. West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 470; Biggins v. Derwinski, 1 Vet. App. at 478.  Active duty for training includes full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c).  Inactive duty training includes duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(d).  Therefore, an individual can be service-connected for an injury incurred during inactive service, but not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This would include weighing the contemporary medical evidence against lay statements.  

C. The Veteran's Service 

The service records show the Veteran entered into active duty in August 1990 at which time no psychiatric abnormality was noted upon entry.  He underwent his initial training at Fort Sill, Oklahoma, without any apparent difficulties according to the service records available.  In December 1990, he was transferred permanently to Schofield Barracks, Hawaii, and assigned to B Battery, 1st Battalion, 8th Field Artillery, 25th Infantry Division.  His military occupational specialty (MOS) was Cannon Crewmember.  Within a few weeks thereafter, the service records demonstrate the Veteran began receiving counseling for various reasons such as substandard performance, disobeying a lawful order, and failing to go at the time prescribed to his appointed place of duty.  He received one Article 15 on February 5, 1991, for violation Articles 91 and 86 of the Uniform Military Code of Justice for disobeying a lawful order and failing to report for duty.  On February 21, 1991, the Veteran's commanding officer recommended his separation under the provisions of AR 635-200, Chapter 11, Paragraph 11-2.  

Attached to the commanding officer's recommendation for separation was the report of a Mental Status Evaluation conducted on February 17, 1991, in which the evaluator indicated that the Veteran was evaluated having referred himself through his commander.  The result of that evaluation was that there was no evidence that the Veteran had an emotional or mental disorder of psychiatric significance or of sufficient severity to warrant disposition through medical channels, and the problems presented by the Veteran were not amenable to hospitalization, brief treatment, a rehabilitative transfer, disciplinary action, retraining, or a MOS reclassification.  It was this evaluator's opinion that it was unlikely that any rehabilitative measures would produce an effective soldier out of the Veteran because of his excessive desire to be discharged from the Army as he was apathetic, immature, inept and unmotivated to become a productive soldier, and further retention of this soldier would likely create additional management problems for the Commander.  Thus, the evaluator recommended administrative separation.

Separation of the Veteran under the provisions of AR 635-200, Chapter 11, Paragraph 11-2 was approved, and the Veteran was discharged from active duty on March 5, 1991, and transferred into the Individual Ready Reserve (IRR).  The Veteran did not undergo a separation examination at this time.  His DD214 shows the type of discharge was uncharacterized and the reason for discharge was "Entry Level Status - Performance and Conduct."  The Board notes that the Veteran applied for an upgrade of his service discharge.  His application was denied; however, it was determined that the reason for separation cited on the DD214 was an administrative/clerical error and should be changed to "Entry Level Status" under AR 635-200.  A DD215 was issued to make that change to the DD214.  

Subsequent to the Veteran's discharge from active duty in March 1991, the service records indicate he served with the U.S. Army Reserve until September 1998.  See July 20, 2002 Army National Guard Retirement Points History Statement.  This Points History Statement demonstrates that the Veteran received 15 points each year he served with the Army Reserve, which apparently was for active duty for training.  This statement just as clearly demonstrates that the Veteran did not serve on any periods of inactive duty (IDT) or for active duty (AD) during this period of Reserve service as he did not receive any points for such types of service. 

Thereafter, he served with the Army National Guard of Texas from June 2002 to May 2004.  See June 1, 2002 Record of Military Processing - Armed Forces of the United States and Texas Military Forces, Joint Forces Headquarters, Adjutant Generals Department, Orders 280-1008 dated October 6, 2004. VA was not able to obtain a record of the Veteran's specific periods of active duty for training and inactive duty training for this period of service; however, the Veteran has not made any specific contention that any injury or disease was incurred during any specific period of training during his service with the Texas Army National Guard.

Thereafter, the Veteran enlisted with the Army National Guard of Oklahoma in September 2006 according to an enlistment contract in the service records.  It appears, however, that the Veteran never actually served any period of active duty for training or inactive duty training during this enlistment.  A February 2007 memorandum indicates that the unit the Veteran was assigned to had received no records nor had it issued any equipment to the Veteran, and the Veteran had failed to report to the unit and was being discharged for such failure.  A May 2007 memorandum indicates that the Veteran made no attempt to contact or report to his assigned unit; the recruiter had met with the Veteran months before and was told that the Veteran was moving out of Oklahoma; and the Veteran's last known address was located and the apartment manager confirmed that the Veteran's new address was out of state.  It was, therefore, recommended that the Veteran be discharged.  The Veteran was, therefore, discharged from the Army National Guard of Oklahoma on May 24, 2007.  See NGB Form 22.  

Meanwhile, the service records contain documentation that indicates the Veteran reenlisted with the U.S. Army Reserve in February 2007 through the Selected Reserve Incentive Program.  He was assured of attending the School course for military occupational specialty (MOS) 92S Shower/Laundry and Clothing Repair Specialist with a bonus of $7,500 upon completion of his training and award of this MOS.  The available records demonstrate that the Veteran attended his first MOS training course from October 2-16, 2009.  Although his performance was marginal, he was found to have demonstrated satisfactory abilities and to have the academic potential for selection to higher level schooling/training.  Thus, he advanced to his second MOS training course, which he attended October 16-30, 2009.  Again, his performance was found to be marginal; however, this time he was found to have unsatisfactory skills and to have not demonstrated the academic potential for selection to higher level schooling/training.  It is unclear from the service records what happened thereafter but, according to the Veteran's own statement, he was discharged in February 2010.  Furthermore, it is unclear from the service records whether, except for these four weeks of training, the Veteran served any other periods of active duty for training or inactive duty training during this period of Reserve service.

D. Psychiatric Disorder

In October 2011, the Veteran filed a claim seeking service connection for a mental disorder and a sleep disorder.  In May 2012 he filed a supplemental claim for service connection for PTSD.  He submitted several statements regarding his claim for service connection for PTSD indicating that he has "thinking of combat, field incident, Desert Storm ... painful experience," "thoughts of battle training and loud bangs of cannon fire ... serious combative training ... heard my friend had gotten killed ... excessive Army training ... Sgt. playing heading games," "combative exercises ... memories of active wartime," and "through various exercises in the Army - being yelled at and various Army exercises, soldiers, were shot by various backfire bullet on training exercises ... night fire ... 228 unit exercise."   However, those statements, considered along with his service personnel records and telephonic contact with the Veteran, were determined to lack sufficient detail and information required to verify stressors in connection with his PTSD claim.  See June 2013 Formal Finding.  

At the February 2016 Board hearing, the Veteran related his current psychiatric problems to be "picked on, bullied" in service.  He testified that he called his brother who was stationed in Germany and told him "I can't take this no more, I might commit suicide"; and his brother must have told their father because he was sent to mental health and was told he some kind of manic depressive disorder or schizophrenia.  He stated that it was in his records that VA has.  He further testified that he believes that his current mental health problems stem from that problem he had in the service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998). 

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  Any assertions of combat service are not ignored, but are evaluated along with other evidence.  However, a mere assertion of combat service, alone, is insufficient to establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone is not sufficient to establish combat service).

In addition, with respect to the evidentiary standard for establishing the required in-service stressor, if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board acknowledges that the Veteran has a current psychiatric disability.  VA treatment records show various diagnoses including depression, not otherwise specified; major depressive disorder, recurrent; PTSD, chronic; psychotic disorder, not otherwise specified; schizoaffective disorder; major depressive disorder with psychosis; and anxiety disorder, not otherwise specified.  Private records show diagnoses of PTSD, mixed anxiety and depressed moods/adjustment disorder and schizophrenia, paranoid type.

No matter what the Veteran's current psychiatric disorder or disorders may be, however, the Board finds that the competent, credible, probative and persuasive evidence fails to demonstrate that any current psychiatric disorder he has is related to his active military service or that it was incurred in or aggravated by any period of active duty for training during the Veteran's Army Reserve or National Guard service.

The Veteran contends that he has PTSD that is due to his military service.  Specifically, at the Board hearing, he argued that he was bullied by his superior officers to the point that he thought of committing suicide and even told his brother of this, who told their father, who must have reported it to someone because he was sent to mental health and was told he had some kind of manic or schizophrenic disorder.  He relates his current psychiatric disorder to treatment in service.  

In support of his claim, the Veteran submitted private medical statements from March 2015 and March 2016.  In the March 2015 statement, the Veteran's private treating physician stated:

[The Veteran] has been a patient for the past 27 yrs.  His C&P and his prognosis have been outlined in the service's c/file.  His records have been reviewed, his contemporary medical records and history, have been diagnosed. 

His interruption of sleep, by the tingling in the ears, and Ringling.  And his waking of the night, and seeing, and hearing unusual voice, have caused him not to sleep comfortable at night.  [The Veteran] has continuous mental behavior that was causing him pain, and disorder, that was formed from the continuous bullying, non-stop, that was being say to him, verbally, mentally, and physically shown to him in his years of active service.  The bullying was still going on through his years of reserve service.  This caused [the Veteran] to have nightmares, and leading to PTSD traumatic episodes.  [The Veteran], has had psycho-effective maniac, behavior moods, that his normal visits with the VA Psychiatrists, doctors, are aware of, and that Houston, office in Alameda, have a copy that was sent to them on file. (From his 201 active military file.  [The Veteran] has been rewarded his Social Security, in March 2014, and reviewing his employment history, and fellow doctor evaluations, I definitely believe, that VA Treatment, is not sufficient.  I am recommending him, an unemployable veteran that cannot-hold employment through a long period of time, due to his schizophrenia illness.  All the continuous disorders took place while in active duty.  His VA files, states, that [the Veteran] sees nightmares, that relate to his rational ways of thinking.  [The Veteran] has complained about his meniscus leg pain, severely that only rated him a mere 10%, trouble standing on feet for several hours, and related diabetic illness. 

I have personally reviewed his service medical record.  And current civilian medical records.  I received the history events, during his time in the active service.  I am very familiar with his family history, Mr. had a Polysomnography and results concluded that he is diagnosed with OSA.  He uses the breathing assistance, such as continuous airway pressure (Cpap) machine.

In my opinion due to his, it is least likely; that Mr. had a condition of obstructive sleep apnea had its onset during active duty military service.  His ear tinnitus and mental disorders have played a contributed factor to his sleep disorder......  All the continuous disorders took place while in active duty

In closing I will still, help that I can, and place efforts in making sure he is properly cared for, and prescribe, his medicines, for his illnesses: But keep in mind [the Veteran] is still a high risk factor, in his social thoughts, and cannot be amongst groups.  And he has had a traumatic loss recently with the death of his father.  And he has enclosed his eviction, from his place of residence to you'll recently.  I ask that his file be expedited quickly, and for the VA give the appropriate attention, that is needed to my patient

In March 2016, the Veteran submitted a Mental Disorder  Disability Benefits Questionnaire indicating he is diagnosed to have mixed anxiety and depressed mood/adjustment disorder and schizophrenia, paranoid type.  In a February 2016 medical statement, the private treating physician stated the following:

[The Veteran] has been seeing me for the last couple of years.  [The Veteran] has and been diagnosed with Mixed Anxiety, and Depressed moods adjustment disorders.  (309.28).  [The Veteran] regularly has been seeing different Psychiatrist Doctors at the South Texas Veteran Regional Office, 7400 Merton Dry, San Antonio, Texas, 78229.  All the records the state senator, and House of Representatives are aware of.  Records also from the Frank Tejeda are also forwarded to the Office in Houston, 6800 Alameda Rd, Houston Texas. 

In my opinion and the time of service, including Army Reserve time, the two weeks a year, and the weekend a month drills.  All the time of bullying was taking place, and the chain of command, [the Veteran] has been through a lot of therapy, while the time in service/connected episodes that the US Army is aware of service connected time in.  The US. Army is well aware of the mental disorder my patient [the Veteran] has and was diagnosed with Mixed Anxiety, and depressed moods.  (309.28).

He has presented evidence in the past was in the service connected, and his ongoing daily activities. [The Veteran] as you are aware of cannot keep a job, and feels that people are staring at him, and he feels placed in the corner.  The judge at the VA disability appeal hearing was told of his mental disorder dysfunctions.  Mr. Humberto Meza, at the VA hearing, was the cross-examiner.

The mood describes [the Veteran] with no hopelessness, arouse recollections, along with hallucinations, and hearing voices, troubled, and difficulty staying awake, and failing asleep.  The most important is socializing since, the trauma, and recurring that happened in the US. Army, and civilian life, vast majority of the time in.  [The Veteran] has given the appropriate records of his us. Army records, and his SSI records, that classified him as a mental disorder subject.  The Army did discharge him for the same reasons, for Bipolar & schizophrenic disorders.

In my opinion, within a reasonable of medical certainty, [the Veteran] shows a poor prognosis of Improvement, mental disorders, that not only affect our brain, but our emotions, that were transpired from all our daily activities associated with society. All the time the VA has seen him, and myself, I strongly recommend these were symptoms associated In the service connected the vast majority of the time.  Under these classifications he is unable to hold permanent employment, and social in many social groups.  The severity of the Post-Traumatic Stress Disorder.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Although the Veteran's testimony and the medical statements are favorable to the Veteran's claim, after considering and weight all of the evidence of record, the Board finds that the preponderance of the evidence is against finding that any of the Veteran's current psychiatric disorders are related to his military service.  Rather the more competent, credible, probative and persuasive evidence establishes that the Veteran's psychiatric problems did not manifest until many years after service and are the result of nonservice-related stressors.

With regard to the Veteran's claim that he has PTSD related to his military service, the preponderance of the evidence is against a finding that the Veteran served in combat and is also against a finding of a valid diagnosis of PTSD based upon a verified service-related stressor.  As discussed below, the Veteran's statements with respect to his stressors lack credibility as they are inconsistent and are contradicted by the contemporaneous evidence of record.  

The Veteran's initial statements relating to his mental health problems are very vague.  In his initial PTSD Questionnaire, the Veteran made references to "combat" and "Desert Storm," but in the second one he referred to "battle training" and his Sargent playing head games.  It was not until his Board hearing that the Veteran gave a more cogent story of having been bullied during active duty as a stressor for PTSD.  

However, the VA treatment records do not show the Veteran reporting bullying as his PTSD stressor.  Rather the Veteran reported he served in the U.S. Army from 1990 to 2010, that he was deployed with an artillery unit to the Gulf War in 1991, that he was in combat, and that he witnessed several friends being killed in the line of duty and that he has intrusive thoughts, behavioral avoidance, sleep disturbance, nightmares, and irritability anger outbursts based on this combat trauma.  Because of this reported combat trauma, the VA physicians diagnosed the Veteran to have combat-related PTSD.  See VA Mental Health and Psychology notes from December 22, 2011 to April 27, 2012.  

It was not until February 2015, after more than three years of mental health treatment, that the Veteran related a different stressor more consistent with his service and similar to one he has reported in relation to his claim for service connection for PTSD, but still not the same stressor he claimed at the Board hearing in February 2016.  In February 2015, he had a change in provider to whom he reported that his traumatic event was related to some training and field exercise where there were loud rounds firing at different directions while he was in artillery.  Interestingly, the diagnosis on this particular treatment note did not include PTSD, only a diagnosis of schizoaffective disorder.  However, in the next treatment note, it showed back up in the diagnoses without a discussion of why and has been continued to be carried as a diagnosis without reevaluation.  

As previously discussed, pursuant to the Veteran's service records, he only served on active duty for six months at Fort Sills, Oklahoma, and Schofield Barracks, Hawaii.  He was discharged from active duty in March 1991 to the U.S. Army Reserve and served on inactive duty until September 1998.  According to his Points History, he never served again on active duty.  There is no record that the Veteran was ever deployed to the Gulf War or that he ever served in combat.  The Board does acknowledge, however, the Veteran did serve with an artillery unit and, therefore, most likely participated in field maneuvers where there were loud rounds fired.  It is to that extent alone, however, that the Veteran's report of his military service to his VA treatment physicians is accurate.

Consequently, insofar as the Veteran has a diagnosis of PTSD based upon his report of having served in combat in 1991 in the Persian Gulf War, such diagnosis is based upon an inaccurate factual basis and, therefore, cannot be accepted as a diagnosis for purposes of establishing a current disability.  Thus, the private medical opinion is not based on an accurate factual premise, and, therefore, it is of little to no probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

Insofar as the Veteran's private physician has diagnosed him to have PTSD as a result of "continuous bullying" during his "years" of active duty as set forth in the March 2015 medical statement, the Board finds that service connection is not warranted as corroborative evidence is required that such an in-service stressor occurred and the Veteran has failed to provide sufficient evidence for VA to assist him in obtaining such evidence.  Although the Board notes that the service records show the Veteran was counseled several times in January and February of 1991 for what appear to be disciplinary issues and poor performance, such evidence itself does not demonstrate "bullying" as claimed by the Veteran.  Furthermore, the Board notes that the Veteran's discharge was reviewed and upheld in 1993 by the Army Council of Review Boards.  In doing so, the Army Council of Review Boards stated that the "record reflects that the applicant had several negative counseling from his NCO chain of command for apathy, immaturity, ineptness, and an unmotivated attitude.  Furthermore, the applicant received an Article 15 for disregard of a lawful order and was reduced to the lowest grade.  The evidence of record shows that the command attempted to assist the applicant in reforming and conducting himself to Army standards, however, it decided that further rehabilitation efforts would not result in the applicant's adherence to these standards.  The Board found no evidence of arbitrary or capricious actions by the applicant's chain of command."  The Board finds this to be strong evidence against the Veteran's contention of bullying during his active duty.  Furthermore, insofar as there is an allegation that the Veteran has PTSD due to bullying during his years in the Reserves/National Guard, there is no evidence to corroborate that the Veteran was bullied during any specific period of active duty for training.   

Based upon the foregoing, the Board finds that the preponderance of the evidence is against finding that service connection for PTSD is warranted.

As for the remaining psychiatric disorders diagnosed, the Board finds that the evidence fails to demonstrate that their onset was during the Veteran's period of active duty or during any period of active duty for training or that they are otherwise related to the Veteran's military service.

The Veteran's statements and testimony at the February 2016 Board hearing to the effect that he was diagnosed to have a psychiatric disorder during his period of active duty and/or he has had psychiatric symptomatology continuously since service are not credible as they are contradicted by the contemporaneous medical evidence of record.  The service treatment records do not establish that he was diagnosed to have a psychiatric disorder during his period of active duty.  In fact, the February 17, 1991, Mental Status Evaluation establishes there was no evidence that the Veteran had an emotional or mental disorder of psychiatric significance or of sufficient severity to warrant disposition through medical channels, and the problems presented by the Veteran were not amenable to hospitalization, brief treatment, a rehabilitative transfer, disciplinary action, retraining, or a MOS reclassification.

The Board acknowledges that there is an intake/screening interview note dated January 31, 1991 at the Division Mental Health Service at Schofield Barracks, which would appear to be consistent with the Veteran's story.  On that date, however, the Veteran was counseled by his commanding officer and advised he was being recommended for discharge because his attitude was found to be very unsatisfactory and his duty performance was of very low standard.  The Mental Status Evaluation report dated February 17, 1991, stated that the Veteran was referred through his commanding officer.  Given the commanding officer's recommendation for discharge on the same date, it seems most likely that the intake/screening note is related to his referral of the Veteran for psychiatric evaluation for the Veteran's disciplinary discharge rather than one related to the type of referral the Veteran testified to, especially since one would expect such an incident would by recorded in such a case as this where the Veteran was already under close scrutiny due to his disciplinary problems.  Thus, the Board finds the service records to be more probative as to whether the Veteran had a chronic psychiatric disorder during his active duty service than the Veteran's statements.

In addition, the Veteran's subsequent inactive service treatment records do not support a finding that he had a psychiatric disorder during any such service.  On June 1, 2002, the date of his enrollment with the Texas Army National Guard, the Veteran underwent an enlistment examination.  He denied having a history of or currently having any psychiatric symptoms, and no psychiatric abnormality was noted on his enlistment examination report.  Furthermore, in March 2003, the Veteran denied having any mental or psychological problems on a Texas Army National Guard Worksheet for Annual Medical Screening Certificate.  

After considering the evidence, the Board finds the contemporaneous service records to be more probative and persuasive than the Veteran's testimony and the private medical opinions in establishing whether the onset of the Veteran's current psychiatric disorders was incurred during his active military service or during a period of active duty for training.  Because the service medical records were generated with a view towards ascertaining the Veteran's then-contemporaneous state of physical and mental readiness, they are similar to both statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in general in the law, are accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure service-connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Furthermore, insofar as the private medical opinions try to place the onset of the Veteran's psychiatric disorder during his period of active military service, they fail to provide any rationale for such an opinion.  As much as the physicians say they are relying on the evidence, they fails to actually point to any actual evidence in the record to support their opinions but rather make blanket statements about the Veteran's service and his mental disorders being related thereto.  A medical report is entitled to no weight in a service-connection determination when it merely ventures a conclusion without appropriate explanatory reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Furthermore, the Board acknowledges that the physicians indicate they reviewed the Veteran's service records, however, their statements appear to be inconsistent with the official records or are at least based on an inaccurate history and as such lack probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).

Consequently, the Board finds that the probative and persuasive evidence fails to establish that the any current psychiatric disorder the Veteran has had its onset during the Veteran's period of active military service or was incurred or aggravated during a period of active duty for training.  

Furthermore, the Board finds that the competent, credible, probative and persuasive evidence of record fails to demonstrate that the Veteran's current psychiatric disorders may otherwise be related to his military service.  There is no evidence of treatment for a psychiatric disorder for many years after the Veteran's active military service or even during his years of inactive service.  

The earliest post-service evidence of a medical diagnosis of a mental health disorder is seen in the Social Security Administration records and consists of the reports of a July 2011 psychological evaluation and an August 2011 psychiatric evaluation.  In July 2011, the Veteran underwent psychological evaluation for vocational rehabilitation purposes.  Significantly, he reported never having had counseling and having no prior psychotropic medication for depression.  An Axis I diagnosis of bipolar disorder and attention deficit/hyperactivity disorder, combined type, was given as he reported having symptoms consistent with these disorders.  He was also diagnosed to have Axis II disorders of borderline intellectual functioning and narcissistic personality disorder features based on his responses to psychological testing.

At the August 2011 psychiatric evaluation, the Veteran reported that the mother of his two children left him and took his children with her; he tried to get custody but had been unsuccessful due to his inability to find a good job; and he remarried four years ago but his wife left him two years later.  He linked these events of his past as the source of his present situation, frustration, anxiety, disappointment, depression and poor self-esteem.  He further claimed he suffers from diabetes and this further aggravates his feeling of inadequacy, helplessness, isolation and frustration.  He denied psychiatric treatment in the past.  An Axis I diagnosis dysthymic disorder was rendered.  An Axis II diagnosis of schizoid personality trait was also given.  

However, the earliest post-service evidence of mental health treatment was not until December 2011.  A December 9, 2011 VA Emergency Department note shows the Veteran came in to the emergency with complaints of depression and thoughts of hurting himself for the first time.  He reported having separated from his common law wife four years before and that she took their two daughters with her.  In the past year, his daughters were placed in foster care and he had not been able to talk with them for about eight months, which had been troubling to him.  He had been working hard to get himself in a positon to get his daughters back.  He reported having no prior treatment for depression or mood disorder.  He was assessed to have depression, not otherwise specified.  The Veteran was referred to the Mental Health Clinic for outpatient treatment.

On December 22, 2011, the Veteran underwent initial evaluation at the VA Mental Health Clinic.  He reported the onset of his depression was six to eight months before, after he lost contact with his children.  He endorsed previous depressive episodes lasting four to six months that were similar to his current episode that were precipitated by financial problems but not as intense.  The assessment was major depressive disorder, recurrent. 

In April 2012, the Veteran was diagnosed to have PTSD; however, as previously discussed this was based upon an inaccurate factual premise that the Veteran served in combat in the Persian Gulf War in 1991.  Of note, however, at this evaluation, the Veteran reported for the first time having psychotic symptoms including command-type hallucinations telling him to kill himself, hearing low voices talking to him, and having paranoia.  In June 2012, the Veteran presented to the Emergency Department for worsening depression with suicidal ideation.  He admitted to audio and visual hallucinations.  He was hospitalized and diagnosed to have a psychotic disorder, not otherwise specified.    

In September 2012, his diagnosis was amended to major depressive disorder with psychotic features.  In September 2014 to date, his diagnosis has been listed as schizoaffective disorder.  

Contrary to the Veteran's testimony at the February 2016 Board hearing of a continuity of treatment since 1991, the VA treatment records and the July 2011 and August 2011 evaluations clearly demonstrate that the Veteran reported he did not have any psychiatric treatment, to include no use of psychotropic medications for depression, prior to July 2011.  

Furthermore, contrary to the Veteran's testimony at the Board hearing of a continuity of symptomatology since discharge from active duty in 1991, the June 2002 Report of Medical History and Report of Medical Examination for the Veteran's entrance into the Army National Guard of Texas, as well as the March 2003 Worksheet for Annual Medical Screening Certificate demonstrate the Veteran had no psychiatric problems at that time.  

Furthermore, the Veteran's reports at the August 2011 psychiatric evaluation and the December 2011 Emergency Department visit and mental health intake consultation as to the cause and onset of his current mental health problems, which were his problems surrounding the loss of contact with his children and his inability to get custody of them along with his relationship and financial problems within the previous six to eight months. The Board acknowledges that the Veteran reported at the December 2011 mental health intake consultation the he has had similar episodes of depression prior to this one but of less intensity leading to a diagnosis of recurrent major depressive disorder.  The evidence, however, fails to establish that the Veteran's major depressive disorder has been continuous since his discharge from active duty in March 1991.  

Even more significantly, unlike the Veteran's testimony at the hearing claiming his current mental health disorder is related to bullying and maltreatment in service, the Veteran only reported in August and December 2011 his family and financial issues as his stressors triggering his current mental health problems.  He failed to identify any military stressor as a cause for his current psychiatric problems, and when he did, as previously discussed, that report was inaccurate.  

The Board acknowledges that the Veteran has submitted two private medical opinions favorable to his claim in an attempt to establish that his current mental health disorders are related to his military service.  As previously discussed, however, the Board finds those medical opinions lack probative value as they are based upon an inaccurate factual premise in that they are inconsistent with the official military record and do not provide a full and detailed rationale for the opinions offered but rather make blanket statements of fact and opinion without reference to the evidence of record to support the opinion given.  The Board is unable, given the inconsistencies between the statements provided and the Veteran's official military record, what evidence the private physicians relied upon in rendering their decisions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Furthermore, the Board acknowledges the Veteran's belief that his current mental disorders either had their onset during his service or were caused by his active military service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The psychiatric disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Consequently, such lay testimony is not competent to establish a medical diagnosis or show a medical etiology because such matter requires medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current psychiatric disorder and his military service.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for an acquired psychiatric disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Diabetes Mellitus, Type II 

The Veteran seeks service connection for diabetes mellitus, type II.  At the February 2016 Board hearing, he testified that he had multiple (four or five) high blood sugar readings while he was in the military and was told he was high risk for getting diabetes later on in life.  He stated he was officially diagnosed to have diabetes in 2002.  He did not indicate whether this was during his active duty service or during his Reserve/National Guard service.  

Contrary to the Veteran's testimony, his service treatment records from his active military service do not show any record of high blood sugars or any notations that he was found to be pre-diabetic or had risk factors for diabetes.  Overall, the service treatment records contain only one blood sugar reading that was related to the June 2002 examination for the Veteran's enlistment into the Army National Guard of Texas, which shows his glucose was 133.  However, no diagnosis of diabetes mellitus, type II, is shown nor is there an indication that this was considered an abnormality.  Even more significantly, on a March 2003 Texas Army National Guard Worksheet for Annual Medical Screening Certificate, the Veteran specifically denied having diabetes at that time, which directly contradicts his testimony at the Board hearing that he was diagnosed to have diabetes mellitus, type II, in 2002.  Furthermore, unlike the Veteran's testimony at the hearing that his diabetes mellitus, type II, was diagnosed in 2002, the VA treatment records consistently show his diagnosis was in 2008.  

In support of his claim, in April 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his private treating physician in March 2015.  This DBQ, however, merely shows the current status of his diabetes mellitus, type II, rather than its history of onset and diagnosis, which is needed for purposes of establishing service connection.  Furthermore, no medical nexus opinion was proffered by his private physician.

Thereafter, in March 2016, the Veteran submitted a February 2016 statement from his private primary care physician.  This physician stated that he has "become familiar with his VA medical records dating from the past, present, back, and diabetes problems that have occurred to him, about the majority of the time in the active service....  The fact that his high sugars are uncontrollable, more than likely the foods that was given to him in the service, have played a major role in his health due to diabetes.  [The Veteran], is not the only veteran that in time due to the military, the soldiers, have been diagnosed with high blood pressures, and high cholesterol, due to the foods consumed in the military.  The military personnel are at high risks for later having a severe chronic disease, as they depart the military.  [The Veteran] has enclosed the list of medicines that are received, and taken from the VA facility from the Audie Murphy, in San Antonio, TX....  Also the VA, and myself have been monitoring his high coaster peaks of sugar, and Increase in the amount of insulin given to him, Humalog....  I have examined [the Veteran's] chart and medical record and, it is my opinion that there is medical nexus between [the Veteran's] active duty service connected injury and his disability of today."  

This medical opinion appears to suggest that the Veteran's uncontrolled blood sugars and diabetes are related to the foods he consumed in the military on the premise that consumption of such foods "in time" leads to veterans having high blood pressure and high cholesterol, which leads to a higher risk for later developing a severe chronic disease when they separate from service.  The Board finds that there are several problems with this private medical opinion that make its probative value negligible.

First, the Veteran is not diagnosed to have hypertension.  There is no evidence of high blood pressure readings or a diagnosis of hypertension in the VA treatment records.  Rather, these records show that the Veteran was placed on a low dose of Lisinopril, an anti-hypertensive medication, for renal protection due to uncontrolled diabetes.  See May 14, 2014 FTOPC Physician Note showing on that day Veteran's blood pressure was 120/66.  In addition, the Veteran's VA Problem List does not show a diagnosis of hypertension.  Although there were some reports by the Veteran that he has a history of hypertension, it was noted that he was unsure of when he last took medications and no medications had been ordered for him.  E.g. see, October 31, 2012 Primary Care Nursing Note.  Further evidence that the Veteran did not have hypertension related to his military service is the June 2002 enlistment examination.  At that time, the Veteran's blood pressure was 98/70, well within normal limits.  This evidence tends to disprove the physician's theory of the Veteran having hypertension as a risk factor for diabetes caused by the foods he consumed in the military.

More significantly, this physician's statement implies that the related food consumption occurs over a period of time and only later on, after serving in the military for a length of time, a veteran will be at higher risk for chronic disease later as he departs the military.  Thus, this opinion does not appear to take into account that this Veteran only served on active duty for 6 months but was not diagnosed to have diabetes mellitus, type II, until 17 years later in 2008.  Consequently, this physician's medical opinion appears to be based upon an inaccurate premise that the Veteran's active service was of a sufficient length of time such that his food consumption would have been significant enough to have had an effect on his health in 2008.  To that extent, it appears to be based upon an inaccurate factual premise and, therefore, it is of little to no probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

The Board notes that the Veteran's periods of Reserve and National Guard service do not apply to lengthen the Veteran's service for the physician's opinion.  In order for the Veteran to establish entitlement to service connection related to his Reserve/National Guard service, he not only has to establish that it had its onset during such service but that it actual was incurred in or aggravated by a specific period of active duty for training.  In other words, establishing service connection for diabetes mellitus, type II, during a period of active duty for training cannot simply be done by providing an opinion that the Veteran consumed unhealthy foods during such training but by showing that some event, disease or injury incurred during that service caused or aggravated his diabetes mellitus, type II.

Finally, as to the argument that the Veteran's blood sugars are uncontrollable and therefore must be related to his food consumption in service (which he also argued at his Board hearing), the Board notes that the VA treatment records show a more likely reason for why his blood sugars are uncontrollable - the Veteran's noncompliance with his treatment plan.  Despite receiving education classes on diabetes and seeing a nutritionist to assist him in making modifications to his diet, the VA treatment records show the Veteran has consistently continued to eat a high carbohydrate diet and high sugary foods.  

It appears that through 2012 and 2013, the Veteran made efforts to modify his diet and to exercise and his blood sugars were better controlled and his A1c was dropping.  The treatment records in 2014 and 2015, however, show he was non-compliant with his treatment plan in both his diet and exercise resulting in his A1c being high (over 11) and his blood sugars uncontrolled.  Based on this clear evidence establishing that the Veteran's blood sugars were under control when he was in compliance with his treatment plan but not when he was non-compliant, an opinion that his uncontrolled blood sugars are due to food he took in for only six months 25 years ago is too speculative to constitute probative nexus evidence.  
Service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. §  3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   
 
Finally, the Board acknowledges the Veteran's belief that his diabetes mellitus, type II, is related to his military service.  Such a disability, however, can have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Consequently, the Veteran's lay testimony is not competent to establish a medical diagnosis or show a medical etiology because such matter requires medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his diabetes mellitus, type II, and his military service.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for diabetes mellitus, type II, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Low Back Disorder 

The Veteran contends that his current low back disorder is related to his active military service.  At the February 2016 Board hearing, the Veteran testified that, as part of his duties in service, he would pick up 102 and 105 deuces (ballistic rounds/artillery) to load them in Howitzers and, at one point, he strained his back doing this.  He went to sick call and they gave him pain medication for it.  He testified further that his superior officer knew he had back issues because he went to sick call a good 20 times for his back and that should be in his medical records.  He stated that he has continued to have back pain since he left service.  He testified that he has been treated by VA and his private physicians since he was discharged from service in 1991 for this problem.  

Initially the Board notes that the medical evidence establishes the Veteran has a current low back disorder diagnosed as degenerative arthritis and degenerative disc disease of the lumbar spine.  Thus, a current disability is established and the only remaining question is whether there is a relationship between it and the Veteran's military service.

The Veteran's statements with respect to his back treatment in service and with respect to continuity of symptomatology since service lack credibility as they are contradicted by the contemporaneous evidence of record, including his own statements.  Despite the Veteran's testimony that he sought treatment for low back pain in service at least 20 times, the service treatment records show he only received treatment once for complaints of low back pain in November 1990.  At that time the Veteran complained of low back pain for one day.  He denied any direct back trauma.  His low back pain was treated with heat, medication and lifting restrictions for two days.

In addition, contrary to the Veteran's testimony that he has had low back pain since he separated from active service in March 1991, at a June 2002 examination for enlistment into the Texas Army National Guard, he did not report a history of having low back pain and no spine abnormalities were noted on examination.  Furthermore, on a March 2003 Texas Army National Guard Worksheet for Annual Medical Screening Certification, the Veteran denied having any medical problems that bother him, such as back pain, denied having any physical limitations, denied being currently treated by a doctor and denied taking any medications prescribed by a doctor.

Consequently, the contemporaneous service treatment records fail to support the Veteran's contentions of an onset of a chronic low back disorder during his active military service or a continuity of symptomatology for many years after service.  Because the service treatment records were generated with a view towards ascertaining the Veteran's then-contemporaneous state of physical and mental readiness, they are similar to both statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in general in the law, are accorded a high degree of probative value, especially opposed to those generated during the course of the veteran's current attempt to secure service connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  Hence, the service treatment records are highly probative and persuasive evidence as to whether the Veteran had a chronic low back disorder in service or whether there was a continuity of symptomatology after service at least until 2002, more so than the Veteran's statements that lack credibility as they are inconsistent with the contemporaneous medical evidence and made in conjunction with seeking monetary benefits.  Thus, the Board finds that the more probative and persuasive evidence is against finding the onset of the Veteran's a chronic low back disorder was during active service or that he had a continuity of symptomatology after service.

Furthermore, the Board finds that the more probative and persuasive evidence is against finding that the Veteran's current low back disorder is otherwise related to service.  

In March 2016 in support of his claim, the Veteran submitted a DBQ and medical statement completed by his private primary care physician in February 2016.  On the DBQ, this physician indicated the Veteran was diagnosed to have facet joint arthropathy, degenerative disc disease and intervertebral disc syndrome diagnosed in February 2015.  In the medical statement, this physician stated that he has treated the Veteran since January 2009, has reviewed the Veteran's chart and VA medical records and "it is my opinion that there is medical nexus between [the Veteran's] active duty service connected injury and his disability of today."   His rationale appears to be the following:  "I am well aware of his long lasting back problems, the tropical cream, and the tramadol, and moxicam that is prescribed to him help with the back pain.  [The Veteran] complains a lot of the time the pain keeps coming back.  This incident of back problems, has mostly-occurred in the military about greater than fifty percent of the time in the military. Due to his increase of military marches, and and the proper foot gear (uncomfortable), and the lifting of the artillery housers, and the mortar rounds, more than 200 lbs. of weight."  The remainder of the statement merely discusses the Veteran's current symptoms and treatment for his back as well as other unrelated conditions.

In contrast, VA treatment records show the Veteran's first complaints of back pain were made on October 11, 2011 when he visited the VA walk-in clinic complaining of low back pain for two to three days.  He reported he worked at a farmer market lifting up to 50 pounds bags.  He was given a back brace and told to do stretches and use heat to alleviate his pain.  He came in again two days later with continued complaints of back pain and seeking pain medication but was denied.  On October 31, 2011, he reported to the VA Emergency Department with complaints of continuous low back pain for three days.  He reported a history of chronic, intermittent low back pain and working in a grocery store where he lifted up to a maximum of 40 pounds.  He was given Flexeril and Motrin and advised to follow up with his primary care physician within the next week or two.  The Veteran was seen again as a walk-in on November 15, 2011 and reported continuing back pain but good result with Flexeril and Motrin and requested refills.  In December 2011, he was seen in the Primary Care Clinic to establish care and was assessed to have chronic low back pain and his treatment with Motrin, stretches and heat was continued.

In February 2014, the Veteran underwent a Pain Clinic initial evaluation.  He reported a 13-year history of low back pain and having lifted field artillery ammunition, now with severely worsening low back pain that is constant through the day and worse at night.  On examination, he had mildly decreased range of motion without fatigue with exertion or lack of endurance.  There was no pain w facet loading, no palpable spasm and no tenderness to palpation.  Strength, sensation and reflexes were intact in the bilateral lower extremities.  It was noted that a January 2014 magnetic resonance imaging (MRI) study of the lumbar spine showed mild multilevel degenerative disc disease of the lumbar spine most significant at the L3-L4 and L4-L5 levels with mild degrees of neural foramina narrowing without significant spinal canal stenosis.  The assessment was chronic pain from degenerative disc disease, herniated lumbar discs, spondylosis and radiculopathy.

In July 2015, the Veteran underwent a VA examination at which he reported having constant radiating bilateral lower back pain with bending forward, lifting and prolonged standing that has been present since about 1991.  After examining the Veteran and reviewing his service treatment records and medical records, the examiner diagnosed him to have degenerative arthritis and degenerative disc disease of the lumbar spine, which he indicated was initially diagnosed by X-ray in September 2012 and confirmed by MRI in January 2014.  

The examiner was requested to render a medical nexus opinion as to whether the Veteran's low back condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the low back pain on 11-29-90 during service. Before rendering this opinion, the examiner noted relevant service treatment records such as the November 29, 1990 medical note showing treatment for complaints of lower back pain and the June 1, 2002 Report of Medical Examination and Report of Medical History showing a normal examination of the spine and no report of "Recurrent back pain or any problem," respectively.  He also noted post service medical notes from October 31, 2011 - the Emergency room visit for lower back pain for three days and the September 18, 2012 X-ray report of the lumbar spine, of which the examiner indicated that the findings are consistent with degenerative disc disease of the lumbar spine which is a common occurrence in patients over the age of 40. 

Thereafter, the examiner opined that it is less likely than not that the Veteran's diagnosed degenerative disc disease of the lumbar spine was incurred in service by his visit for lower back pain on November 29, 1990.  This opinion was based on the fact that the Veteran was seen once in service for non-traumatic lower back pain and there were no follow up visits that would indicate ongoing lower back pain while in service; the fact that the Veteran underwent a National Guard physical on June 1, 2002 where he denied having any lower back pain with a normal spine examination; and the fact that the record shows the first visit post-service for lower back pain in October 2011 with X-rays in September 2012 showing degenerative disc disease which is a common X-ray finding after age 40.

Consequently, there are contrasting medical opinions here - one favorable and one unfavorable to the Veteran's claim.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 11 Vet. App. 345, 348 (1995).  
Moreover, an opinion based upon an erroneous factual premise has no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).

In the present case, the Board finds the VA examiner's medical opinion to be more probative and persuasive as to the question of a nexus relationship between the Veteran's current low back disorder and his active military service because it is clearly based upon a review of the clinical evidence of record , expressed in a thorough manner with a discussion of the relevant evidence, and is based upon an accurate factual premise as set forth by the evidence of record.  

In contrast, it is unclear to the Board whether the private medical opinion is based upon an accurate factual premise as, although the physician stated he has reviewed the Veteran's medical records, it is unclear whether he reviewed the Veteran's service records and it is unclear whether the physician took into account the correct facts as related to the Veteran's service (for example, that the Veteran only served on active duty for six months and the remainder of his service was with the Reserve and National Guard).  It is also unclear as to whether the private physician took into account the intercurrent reports of back pain where the Veteran reported post-service work lifting 40 to 50 pounds at a time.  Furthermore, the private physician's rationale is not expressed in a clear and understandable manner.  His opinion is expressed in generalized statements or fragmented sentences that make it difficult to understand the physician's reasoning for the opinion proffered.  Moreover, the physician makes no reference to the clinical evidence to support his opinion that the Veteran's lifting of artillery during his active duty is the etiology of the Veteran's current low back disorder.  Nor does he cite to any clinical studies or medical literature to support his proposition that the increase in marches and uncomfortable foot gear could have caused the Veteran's current low back disorder.  All of these issues with the private medical opinion lessen its probative value.

Finally, the Board acknowledges the Veteran's belief that his low back disorder is related to his military service.  Although the Veteran is competent to say he has had low back pain since service, the cause of low back pain can have multiple possible causes and, thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Consequently, the Veteran's lay testimony is not competent to establish a medical diagnosis or show a medical etiology because such matter requires medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current low back disorder and his military service.

As for the Veteran's low back disorder being related to his Reserve and/or National Guard service, the Board finds that the evidence fails to demonstrate any event, injury or disease was incurred during any period of active duty for training or inactive duty training during such service.  Without such a showing, service connection is not warranted based upon such inactive service.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a low back disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  TDIU Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the February 2016 Board hearing, the Veteran stated his desire to withdraw his claim for entitlement to a TDIU.  Hearing testimony, when reduced to writing, can constitute a written communication.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Consequently, the Veteran has withdrawn his appeal on the claim for entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as mental disorder and sleep disorder), is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a low back disorder is denied.

The appeal for entitlement to a TDIU is dismissed.


REMAND

The Veteran seeks service connection for bilateral hearing loss that he contends he incurred as a result of the use of heavy machinery and artillery in the active military service.  

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's claim has been denied on the basis that he does not have a hearing loss disability for VA compensation purposes pursuant to the above criteria.  The Board finds, however, that the record is not complete to make a full and fair decision on this claim at this time.

As pointed out by the September 2015 VA examiner, there are multiple VA Audiology treatment records indicating the Veteran has undergone audiometric evaluation by VA multiple times in May 2014, June 2014 and September 2015.  Although the Audiology note is associated with the claims file, the actual audiometric test results are not.  Thus, the Board is not able to determine whether the actual audiometric test results meet the requirements set forth in § 3.385.  These records are significant since they show a diagnosis of sensorineural hearing loss within the frequencies covered by § 3.385.  Consequently, remand is warranted for these audiometric test results to be associated with the claims file.

Furthermore, these audiometric test results appear to be reliable despite the difficulties in testing the Veteran as seen throughout the record.  For example, the June 2014 Audiology consultation note shows the following:  "Initially, [the Veteran's] response range was greater than 30dB.  With frequent re-direction to task, his responses became more consistent....   During speech testing, he needed to be frequently reminded to repeat the words, even if it required a guess."  However, the September 2015 VA examiner failed to take that into consider in rendering an opinion.  He only stated that he could not give an opinion because he was unable to get reliable test results the day of the examination.  

Consequently, the Board finds that remand warranted to obtain a new VA examination to again retest the Veteran's hearing.  If the testing is again unreliable, then the examiner should determine whether any of the other audiometric tests of record are reliable to demonstrate that the Veteran has a hearing loss disability, whether bilateral or unilateral, and, if so, whether such hearing loss is related to military noise exposure (which has been conceded).

Accordingly, this case is REMANDED for the following:

1.  Associate with the claims file all audiogram reports conducted by the Audiology Clinic at the VA Medical Center in San Antonio, Texas, from 2011 to the present.  In particular, any audiogram results should be obtained from the Vista Imaging System or other appropriate records database and associated with the virtual record on appeal.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate his hearing.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.

After reviewing the file and conducting audiometric testing, the examiner should determine whether the Veteran has a current bilateral hearing loss disability as defined for VA compensation purposes in 38 C.F.R. § 3.385.  Such determination can be based upon current audiometric testing or, if that is not reliable, it may be based upon other reliable audiometric testing of record, if any.  

If the Veteran has a current bilateral hearing loss disability for VA compensation purposes, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to acoustic trauma incurred during service.  The examiner should be advised that noise exposure during military service has been conceded (see September 1, 2011 rating decision granting service connection for tinnitus).  

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


